DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5 and 7-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Porteous (US3345497).
Porteous discloses a heating device (10) comprising a holding apparatus (20, 21) to accommodate a control unit (84, 95, 86, 88), a receiving part (30, 16), a cover (26, 24) fixed in place of receiving part (30, 16; column 3, lines 15-26), wherein the receiving part and cover has a duct (18s, 28, 28b, 29) and on opening (70) for water drainage (column 3, lines 28-40), .

Response to Arguments
Applicant's arguments filed 2/22/21 have been fully considered but they are not persuasive. Applicant argues prior art does not disclose a cover to protect electrical components from fluid.  Using broadest reasonable interpretation, Examiner submits cover (26) is designed to catch and contain accumulated water (18s, 28, 28b, 29; column 3, lines 12-40) and deliver back to opening 70.  In addition, cover (24) is sloped and biased to automatically close via a spring hinge to protect electrical components contained within receiving space (15, 16; column 3, lines 4-11).  Furthermore, when in closed position, covers (24, 26) do protect electrical components from fluids such as a spray of water (Figures 2, 3). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNTINA T FUQUA whose telephone number is (571)272-4779.  The examiner can normally be reached on 9:00-5:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)2724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






stf								/SHAWNTINA T FUQUA/April 21, 2021							Primary Examiner, Art Unit 3761